Citation Nr: 0102778	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  95-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability 
as secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for loss of muscle 
control as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1949 to 
January 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for skin cancer and loss of muscle 
control as secondary to exposure to Agent Orange.  

The February 1997 Board decision remanded the case to obtain 
additional medical records from private health care 
providers, the Social Security Administration, the VA, and 
the Agent Orange Settlement Fund and an Agent Orange VA 
examination.  This matter is now before the Board for 
appellate review.  

There has been a significant proposed change in the law since 
the March 2000 rating decision denied reopening the claim of 
entitlement to service connection for diabetes mellitus as 
secondary to exposure to Agent Orange.  On January 11, 2001, 
the VA proposed an amendment to establish presumptive service 
connection for Type 2 diabetes based on exposure to herbicide 
exposure.  66 Fed. Reg. 2376-2380 (January 11, 2001).  
Therefore, the issue of entitlement to service connection for 
diabetes mellitus as secondary to exposure to Agent Orange is 
referred to the RO for readjudication under the current law.  


REMAND

There has been another significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

This case must also be remanded because the VA has a duty to 
assist the veteran in obtaining additional medical records.  
The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A).  Although a July 1997 note 
from the Social Security Administration confirms that its 
records are unavailable, the record does not include or 
confirm that medical records are unavailable from private 
Drs. Hunt and Gohl and the Agent Orange Settlement Fund.  In 
November 1994, the veteran testified that he had been treated 
by private Drs. Hunt and Gohl, and he provided their office 
addresses in Dr. Hunt's December 1990 statement and the 
veteran's June 1997 statement.  The May 1997 letter from the 
Agent Orange Settlement Fund failed to confirm whether 
medical records are available.  

The VA also has a duty to assist the veteran in obtaining a 
VA Agent Orange examination and medical opinion.  The 
Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  The claim 
for service connection for skin cancer must be remanded 
because the June 2000 VA examination report and July 2000 
addendum failed to include a medical opinion as to the 
etiology of the veteran's skin disability.  The claim for 
service connection for loss of muscle control must be 
remanded because it is inextricably intertwined with the 
application to reopen the claim for service connection for 
diabetes mellitus as secondary to exposure to Agent Orange.  
The June 2000 VA diagnosis was generalized muscle weakness 
secondary to diabetes, which could receive presumptive 
service connection under a proposed VA amendment.  See 
66 Fed. Reg. 2376-2380 (January 11, 2001).  If a diagnosis is 
not supported by the finding on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2000).  


To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for skin disabilities and 
loss of muscle control since service.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, which records have not 
previously been secured.  The RO should 
obtain or confirm as unavailable medical 
records from private Drs. Hunt and Gohl 
and the Agent Orange Settlement Fund.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
Agent Orange examination.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder and take specific note 
of the veteran's reported and documented 
medical history.  The examiner should 
then offer a medical opinion as to: a) 
the medical classification of the 
veteran's diabetes mellitus, skin 
disability, and loss of muscle control, 
and the data required for classification; 
b) whether it is as likely as not that 
current diabetes mellitus is related to 
exposure to herbicides or any other in-
service event; c) whether it is as likely 
as not that current diabetes mellitus 
pre-existed service and was aggravated in 
service; d) whether a current skin 
disability is related to exposure to 
herbicides, service-connected diabetes 
mellitus, or any other in-service event; 
e) whether it is as likely as not that a 
current skin disability pre-existed 
service and was aggravated in service; 
f) whether it is as likely as not that a 
loss of muscle control disability is 
related to exposure to herbicides, 
service-connected diabetes mellitus, or 
any other in-service event; and 
g) whether it is as likely as not that a 
loss of muscle control disability pre-
existed service and was aggravated in 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a skin disability 
and loss of muscle control as secondary 
to exposure to herbicides based on the 
entire evidence of record.  All pertinent 
law, regulations, and Court decisions 
should be considered.  If the veteran's 
claim remains in a denied status, he and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 

